Title: To Thomas Jefferson from Mary Dougherty, 27 January 1824
From: Dougherty, Mary
To: Jefferson, Thomas


Dear Sir
Washington City
January 27th 1824
Your generosity in sending me the money, will ever remain a lasting proof of that innate goodness for which you have been long justly celebrated, I received twenty five dollars from the reverend Mr Matthews on the secondary of this month. I have never had an opportunity since of returning you thanks for your goodness. It was a great help to us in the time of need, And I hope that God will reward you for your kindness. If you should ever intend to write again you will if you please direct your letters to the same gentleman. Now you are acquainted with our situation I trust to your own kindness, to not let us remain forgotten The family are all well and I hope you still enjoy the same blessing,Is the prayer of your sincere Well WisherMary Dougherty